El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Recurre ante nos el demandante Banco Central Corp. (en adelante el banco) para que revisemos la parte de la sentencia del Tribunal Superior que declaró sin lugar la segunda causa de acción de la demanda, dirigida a exigirle a los demandados José Antonio Olivari Antongiorgi y Ma-ría Luisa Olivari Antongiorgi (en adelante los vendedores) el cumplimiento específico de una obligación contractual de posposición de hipoteca. Tenemos que resolver si los ven-*860dedores tienen que posponer su hipoteca a la que el banco posee en calidad de prenda.(1) Revocamos.
hH
Los vendedores, mediante la Escritura Núm. 89 de 18 de junio de 1973 —autorizada por el notario Carlos M. Franco Soto— vendieron a Villa Olimpia Development Corp. (en adelante la urbanizadora)(2) la finca objeto de este litigio por el precio aproximado de trescientos sesenta mil dólares ($360,000). La urbanizadora pagó un pronto de aproximadamente sesenta mil dólares ($60,000) y se obligó a pagar los restantes trescientos mil dólares ($300,000) en cuatro (4) plazos anuales, comenzando en junio de 1974 y terminando en junio de 1977.
En esta misma escritura de compraventa, la urbaniza-dora hipotecó la finca en garantía del crédito de los vende-dores (en adelante hipoteca pequeña). Los vendedores tam-bién se comprometieron, en dicha escritura, a posponer esta garantía hipotecaria a favor de la que se constituiría a beneficio de la institución financiera que le prestara el dinero a la urbanizadora para desarrollar la finca. La cláu-sula de posposición dice lo siguiente:
Es el propósito de la Compradora Villa Olimpia Development CORPORATION desarrollar y urbanizar los terrenos objeto de esta compraventa para lo cual han de obtener un préstamo de Continental Resources Corporation-P.R., or assignee, por una suma aún no determinada, para financiar la urbanización y la cons-*861tracción de unidades de vivienda en la misma, por lo que los Vendedores por la presente y desde ahora postergan y subordi-nan la hipoteca aquí constituida, a favor de la que se constituya por Villa Olimpia Development Corporation o sus sucesores en título o intereses, para desarrollar y urbanizar los terrenos a favor de Continental Resources Corporation-P.R., or assignee, siempre y cuando que el producido de dicho préstamo garanti-zado hipotecariamente, se use única y exclusivamente en el de-sarrollo de los terrenos objeto de esta compraventa.(3) (Enfasis suplido.) Apéndice, pág. 64.
El mismo día, cuando fue autorizada la escritura de compraventa e hipoteca pequeña, se autorizó también la escritura de hipoteca mediante la cual la urbanizadora ga-rantizó un pagaré suscrito por ésta a favor de la Continental Resources Corporation-RR. (en adelante la institución financiera) por la cantidad aproximada de 9.2 millones de dólares (en adelante hipoteca grande). Esta suma sería uti-lizada por la urbanizadora para desarrollar los terrenos. Posteriormente, la institución financiera endosó el pagaré para hacerlo pagadero al portador.
El 11 de marzo de 1974 se autorizó la Escritura Núm. 34 para enmendar la escritura de la hipoteca grande. En esta escritura comparecieron la urbanizadora, la institución fi-nanciera y el Banco Economías.(4) Se hizo constar que la urbanizadora había entregado al banco, en calidad de prenda, el pagaré garantizado por la hipoteca grande para así garantizar ciertos adelantos de dinero hechos por el banco a la urbanizadora. Además, se eliminó la fecha de vencimiento del pagaré, haciéndolo pagadero a la demanda. Para ajustarse al hecho de que el pagaré se ha-bía convertido en uno al portador, se enmendó la escritura de hipoteca grande, de modo que ya no estuviese consti-*862tuida a favor de la financiera ni estuviera sujeta al con-trato de préstamo entre la financiera y la urbanizadora.
Aunque ambas escrituras de hipoteca se presentaron al Registro de la Propiedad simultáneamente, debido a asun-tos no relacionados a la controversia en este caso, la hipo-teca pequeña quedó inscrita con efectividad al 14 de agosto de 1975, mientras que la grande se inscribió el 15 de sep-tiembre de ese año. Cuando el Registrador de la Propiedad inscribió la grande, anotó que lo hacía con rango de se-gunda mientras no se le presentara un acta aclaratoria de la intención de las partes.(5) Esta acta nunca se otorgó.
En 1982 el banco instó una demanda contra la urbani-zadora y contra los vendedores. En su primera causa de acción, reclaman el importe de lo adeudado por la urbanizadora. La urbanizadora fue debidamente empla-zada, pero al no contestar se le anotó la rebeldía. En su segunda causa de acción exigen que los vendedores cum-plan con la obligación contractual contraída en la escritura de hipoteca pequeña, de posponer ésta a favor de la grande.
Por su parte, los vendedores presentaron una demanda de coparte contra la urbanizadora para reclamar la parte todavía adeudada del precio de compraventa de la finca y solicitar la ejecución de su hipoteca pequeña, si su crédito no es satisfecho de otro modo.
La urbanizadora fue debidamente emplazada y, al no comparecer, se le anotó la rebeldía. El tribunal de instan-cia dictó una sentencia en rebeldía en su contra, tanto res-pecto a la primera causa de acción del banco demandante, como respecto a la demanda contra coparte instada por los vendedores. Además, el tribunal declaró sin lugar la se-*863gunda causa de acción contra los vendedores y, como con-secuencia, ordenó que se ejecutaran las hipotecas en el or-den en que quedaron inscritas en el Registro de la Propiedad. De este dictamen recurre ante nos el banco.
Ante nos el banco, que tiene en prenda el pagaré garan-tizado por la hipoteca grande, solicita que ordenemos a los vendedores el cumplimiento específico de la cláusula de posposición de hipoteca contenida en la escritura de hipo-teca pequeña. Alega que dicha cláusula fue una disposición a favor de tercero de la cual el banco, como beneficiario, puede aprovecharse sin necesidad de contar con la urbanizadora. Sostiene que es el beneficiario de un con-trato a favor de tercero, en el cual la urbanizadora fue la parte estipulante y los vendedores la parte promitente u obligada. Los vendedores niegan que el contrato sea en be-neficio de tercero.
Como regla general, los contratos sólo afectan las partes involucradas en éste. Art. 1209 del Código Civil, 31 L.P.R.A. sec. 3374. Sin embargo, debe tenerse en cuenta que “el contrato como fenómeno que penetra y que se instala en la realidad jurídica no es jamás algo absolutamente indiferente para los terceros”. L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. 1, pág. 265. Véase, en general, id., págs. 264-269. El Art. 1209 del Código Civil, supra, consigna que los contratos pueden tener estipulaciones a favor de tercero y que el tercero podrá exigir su cumplimiento siempre que hubiese hecho saber su aceptación al obligado antes de que la estipulación haya sido revocada. A.L. Arsuaga v. La Hood Const., Inc., 90 D.P.R. 104, 109 (1964). Este tipo de contrato es celebrado entre el promitente —obligado por la disposición— y el estipulante, quienes otorgan alguna ventaja al tercero beneficiario con el efecto de convertirlo en *864acreedor directo del obligado en cuanto a la prestación prometida. J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. 1, págs. 274-276. En el contrato a favor de tercero, la intención de los contratantes es conceder al beneficiario el derecho a reclamar judicialmente el cumplimiento de lo establecido. Puig Brutau, op. cit., pág. 262. Sin embargo, no constitu-yen una estipulación a favor de tercero —de las dispuestas por el Art. 1209 del Código Civil, supra— aquellos contra-tos que “las partes celebran teniendo en cuenta el interés de una tercera persona y que proporcionan a dicha persona directa o indirectamente una ventaja cualquiera o un beneficio”. Diez-Picazo, op. cit., pág. 269.
Los contratos a favor de tercero “son únicamente aquellos que las partes celebran para atribuir de manera directa o indirecta un derecho a un tercero, que, sin embargo, no ha tenido participación ni directa ni indirecta en la celebración del negocio y que no queda por consiguiente obligado ni vinculado por él”. Diez-Picazo, op. cit., pág. 269. Véanse, también, id., págs. 269-271, y Puig Brutau, op. cit., pág. 262. Es necesario que se le haya querido atribuir al tercero el derecho de reclamar el cumplimiento de la promesa. Diez-Picazo, op. cit., pág. 270; Puig Brutau, op. cit., pág. 262.
“La razón de ser de la estipulación en favor o en benefi-cio del tercero radica en la existencia de un interés del estipulante en que el pacto sea establecido y en que la pro-mesa sea cumplida para el beneficiario”. Diez-Picazo, op. cit., pág. 274. Este interés es la causa de la estipulación, y no necesariamente tiene que ser de índole económico. íd. “El estipulante puede celebrar el contrato en favor del ter-cero para hacerle una liberalidad (causa donandi), para cumplir con una obligación preexistente (causa solvendi) o con el fin de recibir de él una contraprestación (causa credendi).” íd., pág. 276. Por lo tanto, la causa puede ser un convenio por celebrarse entre el tercero y el estipulante. *865Puig Brutau, op. cit., pág. 275. Es debido a la naturaleza del interés del estipulante que éste también está legiti-mado para exigir al promitente el cumplimiento de la pres-tación convenida en favor del tercero. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 6ta ed., Madrid, Ed. Tecnos, 1989, Vol. II, pág. 96; J. Castán Tobeñas, Derecho Civil español, común y foral, 16ta ed., Madrid, Ed. Reus, 1992, T. 3, pág. 755.
No es necesario que el tercero acepte para que adquiera el derecho estipulado a su favor. Diez-Picazo, op. cit., págs. 274-275; Castán Tobeñas, op. cit., pág. 753. El tercero adquiere el derecho antes de la aceptación. La aceptación por el tercero es sólo pertinente en cuanto impide que posteriormente se revoque la estipulación a su favor. Diez-Picazo, op. cit., pág. 275.
Como regla general, el estipulante es quien tiene la única facultad de revocar la disposición en beneficio del tercero. F. Puig Peña, Tratado de Derecho Civil Español, 2da ed., Mádrid, Ed. Rev. Der. Privado, 1973, T. IV, Vol. II, pág. 82. Mientras el beneficiario no haya aceptado, hay que entender que el estipulante tiene el derecho a revocar la estipulación. Castán Tobeñas, op. cit., pág. 755.
Esta aceptación “puede ser expresa o tácita, por palabras o por hechos”. Q.M. Scaevola, Código Civil Comentado, 2da ed., Madrid, Ed. Reus, 1958, T. XX, pág. 630. Es necesario, para que se complete la aceptación, poner en conocimiento de ella al obligado. Se ha sostenido además que es necesario notificar también al estipulante, debido a que éste es quien tiene la facultad de revocar la estipulación y quien, por lo tanto, se ve afectado por el acto de aceptación.(6)
*866Para considerar si este contrato es a favor de tercero, primero es necesario examinar si el banco puede ser considerado como el beneficiario de la estipulación. Mediante la cláusula en la escritura de hipoteca pequeña, los vendedores se comprometieron, frente a urbanizadora, a postergar y subordinar su hipoteca “a favor de la que se constituya por [la urbanizadora] ... a favor de Continental Resources Corporation-P.R. [la institución financiera] or assignee”. Solicitud de revisión, pág. 9. Aunque la estipulación no hace referencia al banco, “[n]o es necesario que el tercero esté individualizado en el momento de la conclusión del contrato, bastando con su determinabilidad, es decir, que existan en la disposición contractual elementos suficientes para poder determinarlo con posterioridad”. J.M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1967, T. VIII, Vol. 2, pág. 429.
En el caso ante nos, la hipoteca grande se constituyó a favor de la institución financiera, resultando la beneficia-ría inicial de la estipulación. Posteriormente la hipoteca se modificó para que su acreedor fuera el portador del pagaré garantizado. Cuando el banco obtiene dicho pagaré al por-tador, como prenda garantizadora de su acreencia frente a la urbanizadora, se convirtió en el tercero beneficiario de la estipulación. Esto es así porque la estipulación permite que el tercero sea un sucesor (assignee) de la institución financiera y además porque el banco, al tener en prenda el pagaré, puede “ejercitar las acciones que competan al dueño de la-cosa pignorada para reclamarla o defenderla contra tercero”. Art. 1768 del Código Civil, 31 L.P.R.A. sec. 5027.
La determinación de si la estipulación da al tercero derecho a reclamar la ejecución de lo prometido es una cuestión de hecho. Manresa, op. cit., pág. 432. Toda la *867prueba en el caso ante nos consiste de documentos someti-dos mediante estipulación, por lo que estamos en la misma posición que el tribunal de instancia para evaluarla.
La naturaleza del negocio aquí realizado y el texto de la cláusula contractual nos convence de que la intención de los contratantes fue otorgar al banco el derecho a exigir directamente a los vendedores la posposición de la hipoteca pequeña. La cláusula obliga a los vendedores a postergar y subordinar su hipoteca a favor de la que se constituyera “a favor de Continental Resources Corporation-RR. [la insti-tución financiera] or assignee”. Solicitud de revisión, pág. 5. Esta disposición otorga, con claridad, un derecho al ter-cero de reclamar su cumplimiento.
En caso contrario, tendría que afirmarse que el exigir la posposición a los vendedores queda en manos de la urbanizadora. Esto no concuerda con la naturaleza del ne-gocio realizado debido a que ambas escrituras de hipoteca se autorizaron el mismo día, por lo que luego de satisfacer el interés de urbanizadora, no era de esperarse que fueran diligentes en gestionar la posposición a favor del banco.
Finalmente, los vendedores tenían que saber que se ha-bían obligado a posponer su hipoteca y que, por los propios términos del contrato, dicha posposición podría ser exigida por el banco, parte directamente beneficiada por la dispo-sición contractual.
Además, en casos más dudosos, se ha considerado que existe una estipulación en favor de tercero. Se ha resuelto que cuando Apresta a B, conviniendo que B le devolvería el dinero a un tercero, fue la intención de las partes otorgar al tercero un derecho a reclamar directamente a B lo debido. Puig Brutau, op. cit., págs. 263-264.
Por todo lo anterior, concluimos que la obligación de pos-posición de hipoteca es exigible por el banco directamente contra los vendedores. No existen hechos de los cuales se *868puede concluir que la urbanizadora haya revocado la estipulación. (7)
H — I I — I I
Finalmente, los vendedores sostienen que no tienen que cumplir con la obligación de posponer su hipoteca porque la urbanizadora no cumplió con la obligación de pagarles el precio de compraventa de la finca. Invocan el Art. 1077 del Código Civil, 31 L.P.R.A. see. 3052, el cual establece el derecho a resolver las obligaciones recíprocas cuando uno de los obligados no cumpla lo que le incumbe. Los vendedores argumentan que debido a que la urbanizadora no les ha pagado el precio de venta, ahora no se les puede exigir que cumplan con su obligación de posponer la hipoteca. Los vendedores no tienen razón.
La naturaleza del pacto en este caso impide que se aplique la regla general antedicha. No puede entenderse que el cumplimiento por los vendedores de la cláusula de posposición está sujeto a la condición resolutoria tácita de la falta de pago por la urbanizadora de la deuda garantizada. Sencillamente sería absurdo afirmar que los vendedores se obligaron a subordinar la garantía de su acreencia, pero que si ésta no se le paga, entonces su obligación de subordinar quedaría resuelta. Precisamente el riesgo de esta cláusula surge cuando no se le paga al vendedor: como consecuencia de la cláusula, éste tendrá su *869garantía, pero subordinada. Si fuera de otra manera, el vendedor no se estaría obligando a nada: le pagan o, en caso contrario, su garantía quedaría en primera. Conclui-mos, por lo tanto, que debido a la naturaleza particular de esta cláusula, no aplica la defensa de la condición resolu-toria tácita respecto a la contraprestación de pagar de la deuda principal.(8)
Debido a que la cláusula de posposición de hipoteca es una estipulación en favor de tercero que le permite al banco reclamar su cumplimiento frente a los vendedores, erró el tribunal de instancia al declarar sin lugar la se-gunda causa de acción del banco demandante en la que exigía dicha posposición.

Se dictará sentencia de conformidad con estos pronunciamientos.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente.
- O -

 Las partes están de acuerdo en que la escritura de hipoteca a favor de los vendedores se inscribió el 14 de agosto de 1975 y la hipoteca a favor del banco el 15 de septiembre de ese año.


 Villa Olimpia Development Corp. posteriormente cambió de nombre a Ber-telix Development Corporation. Además, en algún momento previo a abril de 1976, Yauco Homes Inc. acordó con Bertelix hacerse responsable de las todas las obligacio-nes de Bertelix frente al banco relacionadas con el financiamiento del proyecto de urbanización de la finca. En mayo de 1976, Yauco cumplió con este compromiso al obligarse frente al banco por todo el dinero que Bertelix adeudaba al banco. Cuando no sea necesario especificar a cuál desarrolladora nos referimos, las denominaremos genéricamente como “la urbanizadora”.


 Exhibit Núm. 8-copia certificada de Escritura Núm. 89 autorizada por el notario Carlos M. Franco Soto el 18 de junio de 1973, pág. 16.


 Con posterioridad, este banco cambió de nombre a Banco Central Corp. Ex-cepto cuando sea necesario, llamaremos “banco” a esta institución, independiente-mente del nombre que tuviera.


 Según surge de la Solicitud de revisión, pág. 5, una nota del Registrador de la Propiedad dice:
“En su virtud, inscribo a favor de Continental Resources Corporation de Puerto Rico, or its order or assignee, su expresado derecho de hipoteca que adquiere sobre esta finca denegándose en cuanto al grado de primera hasta tanto no se ratifique la mención señalada en esta inscripción, aclarándose ....”


 L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. 1, pág. 275, expone que debe notificarse al estipulante en cuanto la aceptación opera como un límite del poder de revocación de la estipulación. J. Puig Brutau, Fundamentos del Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. 1, págs. 273-274, coincide en que el tercero debe hacer saber su aceptación al *866que estipuló en su favor.


 Hubo prueba documental, consistente en la declaración del esposo de una de las vendedoras, de que el 13 de abril de 1976, cuando se autorizó la Escritura Núm. 218 sobre poder especial (a la cual comparecieron el banco, la urbanizadora y los vendedores), representantes autorizados del banco y de la urbanizadora le hicieron creer a los vendedores que proveerían los fondos suficientes para garantizar el pago de la acreencia de los vendedores. Independientemente de si esto podría constituir una revocación por la urbanizadora de la estipulación en favor del banco y de si ya anteriormente el banco había aceptado la estipulación, haciéndola irrevocable, lo cierto es que nos parece más creíble el testimonio del notario que autorizó la escri-tura, quien declaró que dichas representaciones no se hicieron y cuya declaración en general contradice directamente lo aseverado por el esposo de una de las vendedoras.


 No tenemos que expresamos sobre la aplicabilidad en general de esta de-fensa, cuando el obligado por una estipulación en favor de tercero la invoque frente a éste, por razón del incumplimiento del estipulante de la obligación que tenía frente al promitente.